Citation Nr: 0904642	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-36 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967, and from January 3, 2003, to March 31, 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a left knee disability, effective April 1, 2004, and 
denied service connection for cardiovascular disease.  The 
veteran testified before the Board at a hearing that was held 
via videoconference from the RO in February 2008.  In April 
2008, the Board remanded the claims for additional 
development.


FINDINGS OF FACT

1.  The veteran was diagnosed with aortic stenosis while on 
inactive duty training in February 1996, many years after 
separation from his initial period of active service.  

2.  The veteran's cardiovascular disease (aortic stenosis) 
existed at the time of his January 2003 entry into active 
service and did not permanently increase in severity during 
his active duty from January 3, 2003, to March 31, 2004.  In 
addition, his cardiovascular disease was not caused or 
aggravated by his service-connected diabetes mellitus.

3.  Since April 1, 2004, the veteran's left knee disability 
has been manifested by subjective complaints of pain, 
instability, fatigability, and intermittent swelling, and 
objective findings of degenerative changes, tenderness to 
palpation, patellar crepitation, swelling, extension to 0 
degrees, and flexion limited at most to 130 degrees.  There 
is no clinical evidence of instability, effusion, ankylosis, 
dislocation, or locking.


CONCLUSIONS OF LAW

1.  Cardiovascular disease (aortic stenosis) existed prior to 
the veteran's January 2003 entry into active service and was 
not aggravated by active service.  Nor is it otherwise 
related to his service, including due to or aggravated by 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1131, 
1132, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

2.  The criteria for an initial rating higher than 10 percent 
for a left knee disability have not been met since April 1, 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.17a, Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2008).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2008).  It follows 
from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  
The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No 106-419 amended 38 U.S.C.A. § 101(24) to 
additionally include within the definition of active duty any 
periods of inactive duty for training during which an 
individual becomes disabled or dies from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
that occurred during such training.  38 C.F.R. § 3.6.  
However, presumptive periods do not apply to active duty 
training or inactive duty training.  Biggins v. Derwinski, 1 
Vet. App. 474 (1991).

In this case, the veteran served on active duty from 
September 1965 to September 1967, and from January 3, 2003, 
to March 31, 2004.  He had additional service as a member of 
the Army Reserve.  This service consisted of both active duty 
training and inactive duty training.

The veteran does not contend that he developed cardiovascular 
disease during his initial period of active service from 
September 1965 to September 1967.  Rather, he contends that 
the cardiovascular disease with which he was diagnosed after 
his first period of active service was aggravated as a result 
of his active duty service from January 3, 2003 to March 31, 
2004.  Alternatively, he asserts that his cardiovascular 
disease was caused or aggravated by his service-connected 
diabetes mellitus.

The record reflects that the veteran was diagnosed with 
diabetes mellitus at least as early as June 2001.  He was 
diagnosed with aortic stenosis in March 1996, when he 
underwent echocardiogram for evaluation of a heart murmur.  
At that time, the veteran was in Reserve status and was not 
on active duty training.  Service connection may not be 
granted for a disease diagnosed during inactive duty 
training.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Furthermore, his diagnosis of aortic stenosis while on 
inactive duty training does not constitute an acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident such that service connection could be granted.  
38 U.S.C.A. § 101(24)(C) (West 2002).  In March 2000, the 
veteran's physician recommended that he undergo aortic valve 
replacement when the severity of his aortic stenosis had 
progressed to a "critical" stage.  Since he was not yet 
symptomatic, a decision was made to defer aortic valve 
replacement until symptoms developed.  At the time the 
veteran was called for active duty in January 2003, his 
cardiac diagnosis had been modified, as a result of 
worsening, to severe aortic stenosis.  He had not yet 
undergone replacement of the aortic valve.

Because the veteran had a diagnosis of severe aortic stenosis 
at the time of his entry into active service in January 2003, 
the Board finds that he is not entitled to a presumption of 
soundness for his second period of active service.  The next 
step of the inquiry is to determine whether the veteran's 
pre-existing disability was aggravated in service.  A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  VAOPGCPREC 3-2003 (July 16, 2003); 69 
Fed. Reg. 25178 (2004).  

Service medical records associated with the veteran's active 
service from January 2003 to March 2004 demonstrate frequent 
complaints of chest pain and shortness of breath.  On 
examination in February 2004, prior to release from active 
duty, the veteran's chest pain and dyspnea were attributed to 
gastrointestinal factors and sand, respectively.  It was 
noted that he had multiple cardiac risk factors.  No 
assessment was made as to whether the veteran's pre-existing 
cardiovascular condition was worsened as a result of his 
active service.

Clinical records post-dating his discharge from this period 
of active service show that he underwent aortic valve 
replacement in August 2004, and that his condition has 
continued to be monitored since that time.  At no time has 
any treating physician opined that his aortic stenosis was 
worsened as a result of his active service from January 2003 
to February 2004, or that his aortic stenosis was in any way 
related to his diabetes mellitus.

On VA examination for diabetes mellitus in June 2007, the 
examiner noted that the veteran reported that he had eye and 
skin problems which the veteran believed to be secondary to 
his diabetes mellitus.  Immediately following these 
statements, the report of examination stated, "[t]he 
diabetes affects the heart resulting in aortic valve heart 
disease."  Because the sentences immediately preceding this 
statement were clearly reflective of the veteran's own 
opinions, it appears to the Board that this statement, rather 
than being reflective of the examiner's conclusion, was 
another expression of the veteran's belief.  Additionally 
weighing toward this conclusion is the fact that the only 
diabetic complication with which the veteran was diagnosed on 
examination in June 2007 was peripheral neuropathy.  In 
addition, the examiner specifically concluded that the 
veteran did not have any non-diabetic conditions that were 
aggravated by his diabetes mellitus.  The Board therefore 
concludes that the statement within the report of examination 
is insufficient to link the veteran's aortic stenosis to his 
diabetes mellitus.  

In effort to clarify whether the veteran's aortic stenosis 
was aggravated by his service in the Persian Gulf, VA 
obtained an additional medical examination and etiological 
opinion.  On examination in May 2008, the veteran reported 
that he had no symptoms related to his aortic stenosis prior 
to serving in the Persian Gulf.  While serving in the Persian 
Gulf, however, he frequently became dyspneic, especially 
while walking in the sand on hot days.  In July 2004, after 
his release from active duty, he had a syncopal episode.  
This prompted additional medical evaluation, with the end 
result being aortic valve replacement in August 2004.  The 
examiner noted that the additional cardiac workup was 
significant in that he was not found to have any significant 
coronary artery disease.  

After reviewing the record and examining the veteran, the 
examiner concluded that the veteran's aortic stenosis was not 
aggravated by his second period of active service.  The 
examiner noted that the veteran had been notified that he 
should undergo aortic valve replacement when his aortic 
stenosis became symptomatic.  At the time he entered active 
service in January 2003, he was not yet symptomatic.  It was 
well recognized within the medical community, however, that 
aortic stenosis is a progressive disease and aortic valve 
replacement is the only effective treatment.  Typically, the 
valve area decreases by 0.1 square centimeter per year.  
Patients with severe aortic stenosis may not experience any 
significant symptoms for a number of years.  However, with 
time they inevitably develop life-threatening symptoms such 
as chest pain, shortness of breath, or syncope.  With this in 
mind, the veteran's in-service complaints and subsequent 
valve replacement represented the natural progression of his 
aortic stenosis.  The course of time over which the veteran's 
aortic stenosis progressed was felt to be entirely consistent 
with the natural progression of aortic stenosis.  Therefore, 
it was not likely that the veteran's pre-existing 
cardiovascular disease was aggravated or permanently worsened 
as a result of his active service from January 2003 to March 
2004.  It was equally less likely that his service-connected 
diabetes mellitus materially contributed to his development 
of aortic stenosis, or aggravated or permanently worsened the 
aortic stenosis.

Thus, despite that the evidence of record reflects that the 
veteran's aortic stenosis first became symptomatic during his 
service in the Persian Gulf, there is no evidence 
demonstrating that his aortic stenosis was aggravated beyond 
the natural progression of the disease during his service.  
In fact, there is a specific medical finding of record that 
any increase in severity of the disability was due to the 
nature progress of the disease.   The Board accordingly finds 
that the evidence in this case shows clearly and unmistakably 
that the veteran's aortic stenosis pre-existed his second 
period of active service and was not permanently worsened, or 
aggravated, in service beyond the natural progress of the 
disease.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  Thus, any 
presumption of aggravation is rebutted due to a specific 
medical finding that any increase in disability is due to the 
natural progress of the disease.

The remaining question for consideration is whether the 
veteran's cardiovascular disease was caused or aggravated by 
his service-connected diabetes mellitus.  Multiple VA 
examiners have determined that there is no relationship 
between the veteran's aortic stenosis and his 
service-connected diabetes mellitus, including by way of 
aggravation.  There are no competent contrary opinions of 
record.  Accordingly, service connection for cardiovascular 
disease is not warranted on a secondary basis either.

The Board has considered the veteran's contentions that his 
aortic stenosis was aggravated by service, or, at the very 
least, by his service-connected diabetes mellitus.  However, 
as a layperson, the veteran has no competence to give a 
medical opinion or diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While 
the veteran can describe symptoms (including worsening of 
symptoms), he lacks the medical competence to relate those 
symptoms to a particular circumstance, such as service, or 
his service-connected diabetes mellitus.

In sum, the Board finds that the evidence shows clearly and 
unmistakably that the veteran's aortic stenosis pre-existed 
his service.  The Board further finds that the evidence shows 
that the pre-existing aortic stenosis did not increase in 
severity during service beyond the natural progress of the 
disease and thus was not aggravated by his service.  Finally, 
the Board finds that the veteran's aortic stenosis is not due 
to or aggravate by his service-connected diabetes mellitus.  
As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  However, those provisions are 
applicable only in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2008), Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal knee motion is from 0 degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II 
(2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the hip is considered a major joint.  38 
C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes does not 
amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 4.14 
(2007); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's left knee disability has been rated 10 percent 
disabling under DC 5260.  38 C.F.R. § 4.71a, DC 5260 pertains 
to limitation of flexion of the leg.   Diagnostic Codes 5261, 
which contemplates limitation of extension of the leg, and 
5003 and 5010, which respectively contemplate degenerative 
and traumatic arthritis, and 5257, which pertains to 
instability, are also applicable in this instance.  38 C.F.R. 
§ 4.71a, DCs 5010, 5261.

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable here, as the medical evidence does not show that 
the veteran has any of those conditions.  Specifically, while 
the veteran has reported instability of the left knee, he has 
not reported episodes of dislocation, locking, or giving way, 
and the treatment records and reports of VA examination do 
not demonstrate any objective finding of dislocation or 
locking of the knee, or instability or subluxation of the 
knee.  Additionally, the veteran has not undergone any 
surgical procedures on his left knee.  Finally, ankylosis and 
genu recurvatum have not been diagnosed.

In first addressing whether the veteran is entitled to an 
increased rating under the diagnostic criteria pertaining to 
limitation of motion of the knee, DC 5260 contemplates 
limitation of leg flexion.  Under DC 5260, a zero percent 
rating is warranted for flexion limited to 60 degrees; a 10 
percent rating is warranted for flexion limited to 45 
degrees; a 20 percent rating is warranted for flexion limited 
to 30 degrees; and a 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  
Under DC 5261 (limitation of extension of the leg), a zero 
percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.  

Treatment records dated from April 2004 to June 2004 show 
that the veteran complained of left knee pain.  At no time 
during this period, however, was the range of motion of the 
veteran's left knee tested.  

On VA examination in June 2004, the veteran complained of 
constant left knee pain.  He stated that his knee pain caused 
difficulty walking, sleeping, driving, and carrying heavy 
objects.  However, it was not incapacitating.  He was still 
able to drive a car, climb stairs, take out the trash, walk, 
shop, and perform gardening activities.  He was unable to 
push a lawn mower secondary to shortness of breath related to 
his cardiovascular condition.  Physical examination revealed 
a normal appearing left knee.  On range of motion testing, 
the veteran had 0 degrees of extension and 130 degrees of 
flexion, with pain at 130 degrees.  Repetitive range of 
motion testing increased the pain but did not decrease the 
range of motion.  The range of motion was not affected by 
fatigue, weakness, lack of endurance, or incoordination with 
repetitive use.  

Treatment records dated from June 2004 to August 2008 show 
occasional complaints of left knee pain.  These records show 
that the veteran walked with a slightly antalgic gait, and 
that crepitation was present between the patella and the 
tibia.  Those records do not demonstrate that the precise 
ranges of motion of the left knee were recorded at any time 
during this period.

The veteran again underwent VA examination of his left knee 
in August 2008.  At the time of the examination, the veteran 
described experiencing pain in the front of his knee that 
travelled partially down the leg.  In general, activity 
aggravated the knee, and rest relieved it.  He stated that he 
used a knee brace for relief of pain.  He reported that his 
left knee did not impose any limitations in walking but did 
prohibit him from running.  He did not have any trouble 
carrying out the activities of daily living as a result of 
his left knee disability.  Physical examination revealed no 
effusion or signs of inflammation.  Range of motion was 0 
degrees extension and 130 degrees flexion.  There was no pain 
on motion.  There was evidence of painless patellofemoral 
crepitation.  Ranges of motion were tested three times, with 
no evidence of additional limited motion, excess motion, 
weakened motion, excess fatigability, or incoordination.  

Treatment records dated from August 2008 to November 2008 do 
not demonstrate that the veteran complained about his left 
knee.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran's left knee had full 
extension, or extension to 0 degrees, or greater.  Extension 
to 0 degrees warrants a noncompensable rating.  Diagnostic 
Code 5261 therefore cannot serve as a basis for an increased 
rating in this case or for any separately compensable rating.  
Similarly, the evidence does not support a higher rating 
under DC 5260.  The flexion of the veteran's left knee would 
have to be limited to 30 degrees in order to warrant an 
increased rating of 20 percent.  Flexion limited at most to 
130 degrees does not warrant a rating higher than 10 percent 
under DC 5260.

The Board has determined that the veteran is not entitled to 
a compensable rating under either DC 5260 or 5261, based upon 
a strict analysis of his recorded ranges of motion.  Given 
that he did not meet the criteria for a compensable rating 
under either of the diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria for a compensable rating under both DC 5260 and DC 
5261 were met.  In the present case, there is no basis for a 
compensable rating under either of DC 5260 or DC 5261.  

However, the veteran's limitation of motion is sufficient to 
warrant at least the minimum rating for limitation of motion 
of the joint.  38 C.F.R. § 4.59.  Because on VA examination 
the veteran had painful flexion at 130 degrees and there is 
X-ray confirmation of arthritis, the Board finds that he is 
entitled to a 10 percent rating, the minimum rating for 
limitation of flexion, but no more, as assigned by the RO, 
for painful limitation of flexion with X-ray evidence of 
arthritis.  38 C.F.R. § 4.71a, DC 5260.  

The Board has considered whether the veteran is entitled to 
an increased rating due to functional impairment as a result 
of pain on repetitive use.  The veteran contends that his 
knee disability flares up with prolonged walking, standing, 
climbing stairs, bending, and kneeling.  VA examination did 
reveal additional limitation of function as a result of pain 
with repetitive use.  However, in considering the effect of 
additional range of motion lost due to fatigue, weakness, or 
lack of endurance following repetitive use, despite evidence 
that the veteran has complained of lack of endurance 
following repetitive use, there is no credible evidence that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the left knee being limited in motion to the 
extent required for a rating higher than 10 percent.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Furthermore, the Board finds that the evidence does 
not show that any additional functional limitation would 
result in the veteran warranting any separate compensable 
ratings for limitation of extension and flexion.

Turing next to the veteran's contentions of instability, 
DC 5257 (other impairment of the knee) provides for a 10 
percent rating for knee impairment with slight recurrent 
subluxation or lateral instability, and a 20 percent rating 
for knee impairment with moderate recurrent subluxation or 
lateral instability.  A maximum 30 percent rating is 
warranted for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.  

Treatment records dated from April 2004 to June 2004 show 
that the veteran complained of left knee pain.  He did not 
report experiencing left knee instability.  

On VA examination in June 2004, the veteran did not complain 
of left knee instability.  Testing for ligamentous 
instability was within normal limits.

Treatment records dated from June 2004 to August 2008 show 
that the veteran occasionally complained of left knee pain.  
These records also show that he wore a knee brace that 
alleviated his knee pain.  Only one record throughout this 
period, however, makes specific reference to stability of the 
left knee.  In September 2006, the veteran was noted to have 
a negative left knee Drawer test.  

On VA examination in August 2008, the veteran stated that 
aside from his knee brace, he did not require the use of any 
assistive devices.  He denied giving way of the left knee.  
Physical examination revealed "good stability in both 
planes."

Treatment records dated from August 2008 to November 2008 do 
not demonstrate that the veteran complained about his left 
knee.

Despite the veteran's contentions that he experiences 
instability of the left knee, the treatment records and 
reports of VA examination do not demonstrate objective 
findings of instability.  Given that testing for instability 
and subluxation was negative in treatment from April 2004 to 
August 2008, and on each VA examination, the instability of 
the veteran's left knee cannot be classified as slight, as is 
required for a separate rating of 10 percent under DC 5257.  

The veteran has been shown on X-ray examination to have 
osteoarthritis in his left knee.  Where there is limitation 
of motion, but the limitation of motion is noncompensable 
under the limitation of motion diagnostic codes, X ray 
confirmation of the affected joint will warrant a 10 percent 
rating under DC 5003.  Also, under DC 5003, a 10 percent 
rating may apply where limitation of motion is absent, but 
there is X-ray evidence of arthritis involving two or more 
major joints or involving two or more minor joint groups.  38 
C.F.R. § 4.71a, DC 5003.  The knee is considered a major 
joint.  In this case, the veteran has noncompensable 
limitation of motion of his left knee.  However, the veteran 
has been granted a 10 percent disability rating under a 
diagnostic code predicated upon limitation of motion.  As the 
veteran is already in receipt of a 10 percent disability 
rating under a diagnostic code predicated upon limitation of 
motion, he is not entitled to a separate 10 percent rating 
under either DC 5003 or 5010.  38 C.F.R. § 4.71a, DC 5010, 
Note 1.

Finally, the Board has considered whether the record raises 
the matter of  an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for veteran's knee 
disability but findings supporting a rating in excess of 10 
percent have not been documented.  In addition, it has not 
been shown that the service-connected disability has required 
frequent periods of hospitalization or has produced marked 
interference with the veteran's employment.  On VA 
examination in August 2008, the veteran stated that he had 
retired after returning from active duty in the Persian Gulf, 
but had been working on a part-time basis delivering auto 
parts for some time.  He acknowledged that his left knee 
disability did not interfere with his ability to do the part-
time work.  In addition, the veteran himself has described 
his left knee disability as non-incapacitating.  Therefore, 
the Board finds that referral for consideration of the 
assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence demonstrates that since April 1, 2004, 
the veteran's left knee disability has not warranted more 
than a 10 percent rating.  As the preponderance of the 
evidence weighs against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004, April 2007, 
April 2008, and August 2008; a rating decision in January 
2005; and a statement of the case in October 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2008 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Service connection for cardiovascular disease, to include as 
secondary to service-connected diabetes mellitus, is denied.

An initial rating higher than 10 percent for a left knee 
disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


